DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 14, 2022 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on March 14, 2022 Application, titled: “System And Network For Tiered Optimization”.

Status of the Claims
Claims 1-8 and 21-32 were pending.  By the 03/14/2022 Response, claims 1-8, 21-27, and 29-32 have been amended, and no claim has been added or cancelled.  Claims 9-20 were previously cancelled without prejudice.  Accordingly, claims 1-8 and 21-32 remain pending in the application and have been examined.
Election/Restrictions
Applicant’s election of claims 1-8 for prosecution without traverse in the reply filed on 10/24/2018 is acknowledged.  Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/24/2018.

Priority
This Application was filed on 08/24/2016 and does not claim any priority of other application.  For the purpose of examination, the 08/24/2016 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways: First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 1-8 and 21-32 recite a system, method, and computer program comprising a series of steps.  Therefore, the claims recite a system, process, and manufacture product which fall within the four statutory categories of patentable subject matter (Step 1-Yes, the claims are statutory).
Step 2A, Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Upon a review of the independent claims, the claims recite a method implemented on a computer system with computer program for optimizing insurance policy underwriting and insurance policy coverage by:  providing insurance policy premium information related to an insurance policy; receiving the insurance information from various insurance system database catches and determining an unrestrained rating plan based on a plurality of premium components comprising at least one multiplicative factor and one additive factor; determining underwriting score based on the unrestrained rating plan premium and the insurance policy premium; determining a first underwriting score threshold based on a geographical region; dynamically modifying the first underwriting score threshold to a second underwriting score responsive to monitoring of the underwriting factors within the geographical region; comparing, rejecting, and displaying the insurance policy if the underwriting score fails to meet the second underwriting score threshold.
Other than the recitation of “an unrestrained premium device, an underwriting device, insurance system database caches, and a communication network”, the independent claims as a whole recite a process of collecting information (providing insurance information), processing information (determining an unrestrained rating plan premium, determining an underwriting score based on the unrestrained rating plan premium and the insurance policy premium, determining a first underwriting score, identifying a geographical region, determining an underwriting score threshold, modifying the first to a second underwriting score), comparing information (comparing the first underwriting score to second underwriting score threshold), and identifying option (rejecting the insurance policy if the determined underwriting score fails to meet the second underwriting score threshold).  The claims describe a process of gathering and analyzing of insurance data in order to reject the insurance policy if the determined underwriting score fails to meet the second underwriting score threshold.  Thus, the claims are directed to a process of managing insurance policy which is a method of organizing human activity since it relates to a fundamental economic practice, such as insurance.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 1-Yes, the claims recite an abstract idea).
Step 2A, Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims recite the additional elements such as a processor 103, a system 117, and a database 121 all are the general purpose computer elements (see Applicant’s specification, paragraphs 16-59 and Figures 1-2) and used to perform the general providing, receiving, determining, determining, determining, modifying, comparing, rejecting, and displaying functions.  Applicant’s specification does not describe how these computer elements are different from the general computer components and are merely invoked as tools to perform the providing and determining process.  The claims merely amount to the instructions to apply the abstract idea (i.e. using a computing device for providing and processing of insurance information (determining, determining, determining, modifying, comparing, rejecting, and displaying insurance information) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a system comprising an unrestrained premium device, an underwriting device, insurance system database caches, and a communication network) to merely carry out the abstract idea itself.  
The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions including providing, determining, determining, determining, modifying, and comparing in order to reject the insurance policy if the determined underwriting score fails to meet the second underwriting score threshold based on a comparison.  These generic computer functions are well-understood, routine, and conventional activities conventional activities previously known to the industry similar to those referenced by MPEP 2106.05 (d) II.  The claimed invention is nothing more than the instruction to implement the abstract idea in an existing technological environment.  
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Although a computer acts as the processing device in the claimed system, the claims do no more than implement the abstract idea of providing, processing, and comparing insurance information so as to reject the insurance policy if the underwriting score fails to meet the second underwriting score threshold.  Using a computer to provide data, determine data, compare data, and reject data, amount to no more than electronic information processing, which is one of the most basic functions of a computer.  Each step does no more than require a generic computer to perform generic computer functions.  Accordingly, the claims do not include the additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of optimizing insurance policy underwriting and insurance policy coverage by:  providing insurance information, determining an unrestrained rating plan premium, determining an underwriting score, determining the first underwriting score threshold, modifying the first underwriting score threshold to a second underwriting score, comparing and rejecting the insurance policy if the determined underwriting score fails to meet the second underwriting score threshold.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-8, 22-28, and 30-32 depend on claims 1, 21, and 29 respectively and therefore include all the limitations of their independent claims.  Thus, the dependent claims recite the same abstract idea of optimizing insurance policy underwriting and insurance policy coverage.
The dependent claims add more details and limitations that further narrow the scope of the claims.  Claims 2, 22 and 30 contain more details about determining the rejection conditions, claims 3, 23, and 31 contain more details about determining whether the rejection condition in the first set of rejection conditions is met, claims 4, 24, 32 contain more details about determining whether the rejection condition in the second set of rejection conditions is met and whether no rejection conditions in the third set of rejections are met, claims 5 and 25 contain more details about determining whether the rejection condition in the second set of rejection conditions is met and whether at least one rejection condition in the third set of rejections are met, claims 6 and 26 contain more details about calculating a ratio between the insurance policy premium and the unrestrained rating plan premium, claims 7 and 27 contain more details about the first/second underwriting score thresholds based on a location, and claims 8 and 28 contain more details about the premium components is based on property attributes, policy coverage, policy discount, and claim history.  
The dependent claims include more details and further narrow the scope of the abstract idea.  However, none of these details result in significantly more than the abstract idea because further narrowing the scope of the abstract idea does not change the 101 analysis since a narrower abstract idea does not make it any less abstract.  The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Therefore, the dependent claims are also not patent eligible when viewed individually or in combination with others.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more).
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 101
Step 2A, Prong 1:
Per page 11 of the Remarks, Applicant argues that:
“… the independent claims are directed at the structural relationship and communication between various structural features, such as one or more insurance system database caches, an unrestrained premium device, an underwriting device, and a communication network, to provide policy management. Thus, the claims do not recite an abstract idea.”

Response:
The Examiner respectfully disagrees.  The present claims are not directed to the structural relationship and communication between various structural features, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  As explained in the 101 rejection (Step 2A, Prong 1) above, the claims describe a process of gathering and analyzing of insurance data in order to reject the insurance policy if the determined underwriting score fails to the meet the second underwriting score threshold, and this is substantiated in Applicant’s specification, paragraphs 1 and 5:
[0001] Various aspects of the disclosure relate to systems and methods for optimizing decisions.  More specifically, aspects of the disclosure relate to optimizing coverage for an insurance policy based on a comparison between a currently charged premium and an unrestrained rating plan.

[0005] Aspects of the disclosure relate to methods, systems, computer-readable media, and apparatuses for determining an unrestrained rating plan premium and optimizing underwriting decisions based on the unrestrained premium.  In some examples, a tiered optimization premium-based insurance system may accept or may reject a new policy based on a comparison of an unrestrained premium with a currently charged premium.  In other examples, a particular type of coverage, such as wind coverage, may be excluded or mandated on an insurance policy based on a comparison of an unrestrained premium with a currently charged premium.  In another example, requirements for mitigation of conditions detected during an inspection may be waived based on a comparison of a lifetime premium with loss and a lifetime premium after mitigation.  The lifetime premium with loss and the lifetime premium after mitigation may be determined based on an unrestrained premium and a currently charged premium.

Thus, the claims are directed to a process of managing insurance policy which is a method of organizing human activity since it relates to a fundamental economic practice, such as insurance.  The claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s arguments are not persuasive and the claims recite an abstract idea. 
Step 2A, Prong 2:
Per pages 11-12 of the Remarks, Applicant argues that:
“… the Applicant has amended the claims to recite specific structural features, such as one or more insurance system database caches, an unrestrained premium device, an underwriting device, and a communication network, and the relationships between those features that together provide improvements to the technical field of policy management by integrating multiple disparate computing elements. Such improvements to the functioning of a computer or improvement to technology evidence a practical application. MPEP 2106.04(d). Thus, the claims are not directed to an abstract idea.”

Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection (Step 2A, Prong 2) above, Applicant’s specification does not describe how the computer elements are different from the general computer components and are merely invoked as tools to perform the process.  The claims merely amount to the instructions to apply the abstract idea (i.e. using a computing device for providing and processing of insurance information (determining, determining, determining, modifying, comparing, rejecting, and displaying insurance information) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a system comprising an unrestrained premium device, an underwriting device, insurance system database caches, and a communication network) to merely carry out the abstract idea itself.  Applicant’s specification does not describe how these computer elements are different from the general computer components and are merely invoked as tools to perform the process of gathering and analyzing of insurance data in order to reject the insurance policy if the determined underwriting score fails to meet the second underwriting score threshold.
In another way, the claims recite a method implemented on a computer system with computer program for optimizing insurance policy underwriting and insurance policy coverage.  Applicant’s additional computer elements (i.e., a system comprising an unrestrained premium device, an underwriting device, insurance system database caches, and a communication network) as recited in the independent claims do not improve the functioning of a computer or the technical process.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Per page 12 of the Remarks, Applicant argues that:
“… The Office has not provided any support that any of the features recited in the claims are well-understood, routine, conventional activity. For example, “an unrestrained premium device communicably coupled to the one or more insurance system database catches, the unrestrained premium device receiving the insurance information from the one or more insurance system database caches and determining an unrestrained rating plan premium based on a plurality of premium components, wherein the plurality of premium components comprise at least one multiplicative factor and at least one additive factor determined from the insurance information, and wherein the unrestrained rating plan premium is determined using modeling techniques different from modeling techniques used to generate the insurance policy premium,” as recited in independent claim 1 (and similar features of claims 21 and 29) is not well-understood, routine, conventional activity. As such, even if the claims were to be directed to an abstract idea, which the Applicant denies, the claims recite significantly more.”

With respect to the arguments that the Office does not provide the support that an additional element (or combination of elements) is well-understood, routine and conventional as required by the Berkheimer Memo, the Examiner respectfully disagrees.  First, as explained in the Office Action, Step 2A, the additional elements are merely applying the abstract idea on a generic computer.  The analysis provided in the Step 2A also applies to Step 2B.  Thus, the Examiner has provided a proper analysis in the Office Action.  Second, the Berkheimer Memo requires the Examiner to use only one of the four supportive elements for supporting his clarification that an additional element (or combination of elements) is well-understood, routine, and conventional.  The first one is:  1.  A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the Office Action (see Step 2B above).  The Examiner has cited the specific paragraphs that demonstrate the additional elements are well-understood, routine, and conventional (citing Applicant’s specification, paragraphs 16-59 and Figures 1-2).  
Therefore, in conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.


Prior Art 102/103 Rejections
An updated search of prior art did not identify any art that could be used to reject the claims at this time.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  The arts are listed in the attached PTO-892 form.

Claims 1-8 and 21-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697